Citation Nr: 9912772	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as substance abuse, including alcohol.

2.  Entitlement to service connection for a chronic left 
shoulder disability and left elbow disability, secondary to a 
service-connected postoperative right foot scar.

3.  Entitlement to an increased rating for residual scar, 
post ganglionectomy, right foot, with history of mild atrophy 
of the peroneal muscles, currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter arises from April 1991, January 1992, and May 
1992 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The veteran 
substantively appealed the RO's decisions and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In March 1995 the Board remanded the veteran's 
case for additional development.  In October 1998, prior to 
returning the case to the Board, the RO granted the veteran's 
claim for a permanent and total rating for pension purposes 
on an extraschedular basis.  As this constitutes a full grant 
of that particular benefit on appeal, the issue of 
entitlement to pension is moot and is no longer for appellate 
consideration.  See Thomas v. Brown, 9 Vet. App. 269, 270, 
(1996). 


FINDINGS OF FACT

1.  The veteran has no diagnosed psychiatric disorder that is 
related to military service. 

2.  The veteran's addiction to alcohol and cocaine is of 
primary origin and not subject to service connection.

3.  There is no medical evidence of a left shoulder 
disability or left elbow disability that was proximately 
caused by or due to the residuals of the veteran's service-
connected right foot ganglionectomy.

4.  The veteran's right foot scar is mildly tender without 
evidence of severe disfigurement, functional impairment, or 
any residual disability.

5.  An unappealed October 1976 RO decision denied service 
connection for bronchial asthma on the basis that it was not 
incurred during service. 

6.  Evidence received subsequent to the October 1976 RO 
decision is either cumulative or not probative of whether 
bronchial asthma was incurred during service; it is not, by 
itself or in connection with the evidence already of record, 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as substance abuse is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).
 
2.  The claim of entitlement to service connection for a left 
shoulder disability and left elbow disability secondary to a 
service-connected right foot scar is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residual scar, post ganglionectomy, 
right foot, with history of mild atrophy of the peroneal 
muscles, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7819-7804 (1998).

4.  The October 1976 rating decision which denied entitlement 
to service connection for bronchial asthma, claimed also as 
hay fever, is final.  38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has not been presented since 
the October 1976 rating decision, and the veteran's claim of 
entitlement to service connection for bronchial asthma has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, as with all claims for VA benefits, the claimant is 
charged with the initial task of presenting a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  


A.  Psychiatric Disorder Claimed as Substance Abuse

The veteran claims service connection for a psychiatric 
disorder related to service.  In the alternative, he asserts 
that he should be granted service connection for substance 
abuse because it began during service.  The Board finds that 
the veteran's claim fails on both counts.  There is no 
medical evidence of a diagnosed psychiatric disorder that is 
related to military service.  The veteran's service medical 
records reflect a diagnosis in November 1968 of a moderate 
anxiety reaction at the same time that he was diagnosed as 
having a venereal disease.  The remainder of the records are 
without complaint or clinical finding related to anxiety or 
any psychiatric disorder.  The separation examination report 
in June 1969 was negative for psychiatric or psychological 
defect.

VA medical records reveal that the veteran was hospitalized 
in September 1990 for detoxification.  His diagnosis was 
alcohol dependence and cocaine abuse.  The discharge summary 
noted that the veteran had been suspended from his job at the 
post office because of drugs.  VA outpatient and hospital 
admission records reflect numerous subsequent admissions for 
substance abuse treatment through 1997 with repeated 
diagnoses of polysubstance abuse.  A VA examination report of 
March 1997 noted that the veteran's major problem was alcohol 
dependence which, in the examiner's opinion, developed during 
the military.  He also noted that it was "not unlikely that 
the patient would have developed an alcohol problem whether 
or not he had been in the military, but this is something we 
can't be [sic] for sure."  The examiner reported a diagnosis 
of alcohol dependence in partial early remission, alcohol 
abuse, and dysthymia.  

A VA hospital discharge summary from October 1997 reflected 
the veteran's questionable history of depressive versus 
psychotic disorder.  The summary noted that the veteran was 
admitted complaining of depression.  He was continuous in his 
consumption of alcohol and had a drink on the day of his 
admission.  He also tested positive for cocaine.  His 
discharge diagnosis was reported as cocaine and alcohol 
induced psychotic disorder, cocaine dependence, alcohol 
dependence, and depression, not otherwise specified.  

As noted previously, in order to establish a well-grounded 
claim, there must be evidence of a nexus between a diagnosed 
disability and military service.  With respect to the 
veteran's diagnosis of depression and dysthymia, the initial 
record of dysthymia was in 1997, as was the initial diagnosis 
of depression.  There is no indication that either of these 
conditions were incurred during service and there is no 
evidence of more than a single episode of anxiety during 
service.  There is no further diagnosis of anxiety and no 
medical evidence relating the veteran's depression or 
dysthymia to service.  Thus, the veteran's claim for service 
connection for a psychiatric disorder on the theory that it 
was incurred during service must be denied as not well 
grounded.  

With respect to his claim for service connection for 
substance abuse, that claim also must fail as a matter of 
law.  In this regard, the Board notes that current law 
explicitly prohibits direct service connection for disability 
that is the result of abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a) (West 1991); 38 C.F.R. §§ 3.301(a) (1998).  

VA medical records clearly show that the veteran has a 
substance abuse problem and the evidence indicates that it is 
a disability of primary origin.  Notwithstanding the VA 
examiner's opinion that the veteran's alcohol dependence 
began during military service, it is a condition that is of 
primary origin and unrelated to any incident of service.  It 
may not be service connected as a primary condition.  38 
U.S.C.A. § 105(a).  When the law is dispositive of the claim, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  
Accordingly, entitlement to service connection for substance 
abuse, including alcohol, is denied.

B.  Left shoulder and left elbow disability

The veteran contends that he should be granted service 
connection for a left shoulder and left elbow disability as 
secondary to his service-connected right foot scar.  The 
veteran essentially maintains that he fell and injured his 
left shoulder and left elbow because of the instability of 
his right foot and ankle.  He asserts that the instability is 
the result of the surgery that he had during service and that 
since his right foot is service connected, the injuries he 
sustained to his left shoulder and left elbow should also be 
service connected.  In this regard, applicable law provides 
that service connection may be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder, including by means of aggravation.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet.App. 439, 448-449 (1995).  

However, the veteran must first cross the threshold of 
establishing a well-grounded claim, and medical evidence of 
causation or aggravation is necessary to well ground a 
secondary service connection claim.  See generally Reiber v. 
Brown, 7 Vet.App. 513 (1995).  In the instant case, the 
veteran has failed to meet that initial burden and his claim 
must be denied.  

Private medical records show that the veteran dislocated his 
left elbow in February 1983 after a fall.  He was treated at 
the Bellevue Orthopedic Clinic for posterior dislocation of 
the left elbow.  There was no indication of how or why he 
fell, nor was there any indication that the fall was related 
to his service-connected right foot scar.  There is no 
medical evidence of any left shoulder disability.  Indeed, 
the veteran's statement is the only evidence to relate his 
left elbow injury and alleged left shoulder injury to his 
service-connected right foot scar, and he is not competent to 
offer a medical opinion of causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).   The Board stresses that although the 
veteran may report symptoms he perceives to be manifestations 
of disability, the question of whether a chronic disability 
is currently present is one which requires skill in diagnosis 
and judgment involving diagnostic skills, which must be made 
by medical experts.  Id.  Moreover, his service-connected 
right foot disability relates to a residual scar, not right 
ankle instability.  

Accordingly, as there is no medical evidence of a left elbow 
disability or left shoulder disability that was proximately 
due to or the result of a service-connected right foot 
disability, the claim is denied as not well grounded.


C.  Conclusion

With respect to each of the foregoing claims for service 
connection, the Board is aware of no circumstance in this 
matter which would constitute notice to VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veteran's claims for 
service connection denied herein.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Moreover, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

In reaching its determinations, the Board recognizes that the 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well-grounded, or, as 
in the case of substance abuse, denied as a matter of law.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

II.  Increased Rating Right Foot

The veteran was granted service connection effective October 
1970 for a postoperative scar on his right foot.  He had a 
ganglion excised from the dorsum of the right foot during 
service.  The VA examination of November 1970 noted a flat, 
non-tender, non-adherent 4 inch by 1/8 inch scar over the 
dorsolateral aspect of the right foot with a recurrent 
ganglion.  

The veteran's recurrent ganglion was excised sometime in 1972 
or 1973.  VA examination reports of April 1973 and August 
1976 noted two postoperative scars on the right foot, one 2 
inch scar running obliquely over the other, in the middle of 
the lateral surface of the foot.  Neither scar was tender, 
attached, or depressed and there was no limitation of motion 
of the right ankle.   

During a March 1997 VA examination, the veteran complained of 
cramps in his right calf and numbness in his right lower 
extremity.  He reported that he could walk up to one block 
until his right foot hurt.  He ambulated with a straight cane 
with normal gait.  The physical examination revealed the 
presence of an old, one inch faded scar at the dorsum of the 
right foot, above the lateral malleolus.  The scar was mildly 
tender to palpation.  The range of motion and muscle power of 
the right foot was normal.  The diagnosis was status post 
right foot ganglion excision with no significant residuals.  

The veteran is currently assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819-7804, 
which refers to benign skin growths and scars.  Under the 
applicable diagnostic code, a benign skin growth such as a 
ganglion is evaluated as a scar.  A superficial scar is 
assigned a 10 percent rating for objective demonstration of 
tenderness or pain.  Otherwise, a scar such as this would be 
evaluated according to the degree of disfigurement 
(Diagnostic Code 7800), or based upon the limitation of 
motion of the part affected.  Here, there is no evidence of 
severe disfigurement which is indicative of a 30 percent 
rating and there is no evidence of any limitation of motion 
such that evaluation under the applicable code is warranted.  
Indeed, the March 1997 VA examination report found minimal 
evidence of scarring and no disability of the right foot or 
ankle related to the residual scar.  The veteran had full 
range of motion and strength in his right foot.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, a disability rating in excess of 10 
percent for a right foot scar is denied. 

The Board notes that while the current medical evidence does 
not reflect a disabling scar of the veteran's right foot, the 
rating is protected as it has been in effect well over twenty 
years.  See 38 C.F.R. § 3.951(b) (1998).


III.  New and Material Evidence

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Veterans Appeals further interpreted the Court's 
holding in two recent decisions, Elkins v. West, __ Vet.App. 
__ , No. 97-1534 (Feb. 17, 1999) (en banc); and Winters v. 
West, __ Vet.App. __ , No. 97-2180 (Feb. 17, 1999) (en banc).  
The supplemental statement of the case issued to the veteran 
in April 1998 recited the law according to the previous 
caselaw.  However, although the RO did not consider the 
veteran's requests to reopen his claims under the current 
caselaw, the Board finds that there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet.App. 384 (1993).  That is, to return the case 
to the RO to cure a deficiency in the supplemental statement 
of the case would not result in a determination favorable to 
him, nor change the current analysis as provided by the 
Board.  See Winters No. 97-2180, slip op. at 6; VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  The 
Board concludes, therefore, that the veteran's procedural 
rights have not been abridged by this omission and will 
proceed accordingly with appellate review.  See Bernard v 
Brown, 4 Vet. App. at 393. 

The veteran has requested that his claim for service 
connection for bronchial asthma be reopened.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ 
Vet.App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters 
v. West, __ Vet.App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  Winters v. West, No. 97-2180, slip op. 
at 4.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In October 1976, the RO denied the veteran's claim of 
entitlement to service connection for bronchial asthma 
claimed also as hay fever.  The RO denied the claim on the 
basis that asthma had not been shown during service.  The 
evidence before the RO at that time included service medical 
records indicating a history of asthma as a child without any 
current problem, and a separation examination report which 
noted a history of asthma, hay fever, and sinusitis without 
an attack for three years.  The service medical records 
showed treatment for an upper respiratory infection in 
November 1967 and diagnoses of colds in January and June 1969 
with no evidence of clinical findings of asthma.  VA hospital 
records of May 1976 showed treatment for an acute asthma 
attack with a history of increased symptoms for the previous 
three months.

The veteran was advised of the RO's decision in October 1976.  
He failed to initiate an appeal of the RO's decision, which 
is final.  38 C.F.R. §§ 20.200 (1998).  

The evidence submitted subsequent to this decision includes 
private and VA medical records reflecting treatment for 
asthma from 1987 through 1997.  The clinical notes 
consistently reflected a history of asthma during childhood 
which had resolved until young adulthood.  A March 1997 VA 
examination report noted that the veteran had a history of 
asthma in childhood which had been in remission until he was 
twenty-four years old, which was sometime in 1971 or 1972.  

After reviewing the evidence of record, the Board finds no 
basis for reopening the veteran's claim.  The evidence 
presented since the RO's October 1976 decision is essentially 
cumulative and duplicative.  The veteran's asthma had been 
diagnosed in 1976, approximately seven years after separation 
from service.  That this condition existed was not in 
question.  However, there is still no medical evidence to 
show that it was incurred or aggravated during service.  The 
subsequent medical records show current treatment and 
findings that the veteran's asthma during adulthood was not 
diagnosed until the early seventies.  Moreover, VA 
examinations of November 1970 and May 1972 include negative 
chest X-ray reports.   

The veteran's statement that his asthma began during service 
was considered previously and rejected.  As a layperson, and 
he is not competent to offer a medical diagnosis or determine 
when his asthma was initially manifest.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's claim 
of entitlement to service connection for arthritis of the 
lumbar spine, and his application to reopen that claim is 
denied.  38 U.S.C.A. § 5108.

ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as substance abuse, is denied.

Entitlement to service connection for a left shoulder and 
left elbow disability is denied. 

Entitlement to a rating in excess of 10 percent for residual 
scar, post ganglionectomy, right foot, with history of mild 
atrophy of the peroneal muscles, is denied. 

The veteran's application to reopen a claim of entitlement to 
service connection for bronchial asthma is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals





